Citation Nr: 0842281	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-11 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial increased disability rating for 
bipolar disorder, obsessive compulsive disorder, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2005 rating decision of 
the Appeals Management Center (AMC) in Washington, DC, which 
granted service connection and assigned an initial rating of 
30 percent, effective March 7, 2001 for bipolar disorder, 
obsessive compulsive disorder.
The appeal was later transferred to the jurisdiction of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The Board notes that in a June 2007 rating decision, the RO 
granted the veteran an increased rating for his bipolar 
disorder, obsessive compulsive disorder.  An evaluation of 50 
percent was assigned, effective March 7, 2001.  This has not 
satisfied the veteran's appeal.  Cf. AB v. Brown, 6 Vet. App. 
35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board observes that the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability in a July 2007 statement.  This issue has not 
been adjudicated and is referred to the RO.


FINDING OF FACT

The impairment from the veteran's bipolar disorder, obsessive 
compulsive disorder most nearly approximates occupational and 
social impairment with reduced reliability and productivity, 
without deficiencies in most areas or total occupational and 
social impairment. 




CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for bipolar disorder, obsessive compulsive 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for bipolar disorder, 
obsessive compulsive disorder if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  The 
Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Hart v. Mansfield, Vet. App. No. 05-2424 (November 
19, 2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  

The veteran filed a claim for bipolar disorder, obsessive 
compulsive disorder in March 2001.

In a June 2005 rating decision, based on evidence from 
service medical records, private medical records, VA 
outpatient treatment records, and the results from a November 
2004 VA examination, the RO granted the veteran service 
connection for bipolar disorder, obsessive compulsive 
disorder, based on evidence of aggravation of a preexisting 
psychological disorder.  An evaluation of 30 percent was 
awarded, effective March 7, 2001.

In his July 2005 notice of disagreement, the veteran argued 
that he deserved more than a 30 percent rating for his 
bipolar disorder because at one point, he had been 
hospitalized for three months due to the disorder, he was not 
able to work for more than ten hours per week, and because he 
was on social security disability due to his bipolar 
disorder.

In his February 2006 VA Form 9, the veteran claimed that he 
was having trouble functioning with every day life and that 
every day, life was getting harder for him.  He also claimed 
that he was having trouble remembering things; that his 
illness was getting in the way of his family and other 
relationships; that he could not work full time and was 
having trouble working two part-time jobs; that he was 
struggling to get up in the morning; and that he was 
depressed.

In a June 2007 rating decision, the RO granted the veteran an 
increased rating for his bipolar disorder, obsessive 
compulsive disorder.  An evaluation of 50 percent was 
awarded, effective March 7, 2001

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's bipolar disorder, 
obsessive compulsive disorder most nearly approximates the 
occupational and social impairment with reduced reliability 
and productivity contemplated by the assigned evaluation of 
50 percent.  

Outpatient treatment records from the VA Medical Center in 
West Haven, Connecticut dated from November 1998 to November 
2001 and Social Security Administration disability 
determination records show that prior to filing his claim for 
service connection in March 2001, the veteran displayed 
severe symptoms of bipolar disorder, obsessive compulsive 
disorder, including sleep disturbance, mood disturbance, 
anxiety, anger, being very needy and dependant, depression, 
irritable and labile affect, obsessive-compulsive checking 
behaviors.  He received GAF scores as low as 30, and at one 
point, he required hospitalization in an inpatient 
psychiatric facility to treat his symptoms.  However, after 
being placed on an effective medication regimen that includes 
Monoamine oxidase inhibitors (MAOIs) to treat his depression, 
the veteran's symptoms stabilized and eventually improved.  
As a result, the veteran eventually stopped attending his 
group counseling sessions and was able to find employment as 
a bus driver.  See June 22, 2000 VA outpatient treatment 
notes.  

However, sometime between 2000 and 2001, the veteran began to 
experience problems with what he described as "daytime 
drowsiness" or momentary losses of attention or 
concentration.  The veteran specifically reported trouble 
with sleep lapses while working as a bus driver and was 
advised by medical staff to stop driving.  However, he 
continued to drive and received traffic violations as a 
result of his dozing off at the wheel.  These legal issues, 
as well as interpersonal issues with his girlfriend at the 
time and employment problems related to his legal issues, 
caused him to experience increased irritability, anxiety and 
depression.  

VA outpatient treatment records from the VA Medical Center in 
West Haven, Connecticut dated from 2000 through 2004 
routinely indicate that on examination, the veteran was well-
groomed, calm and cooperative; that his hygiene was good; he 
had normal speech; had a generally euthymic mood with 
appropriate affect; was alert and oriented with logical and 
goal-directed thought processes; had grossly intact 
cognition; and there was no evidence of suicidal or homicidal 
ideation, and no evidence of delusions or hallucinations.  In 
addition, the notes show that the veteran has been involved 
with church activities, and continues to attempt to have 
romantic relationships.  The more recent notes indicate that 
the veteran was doing well with improved sleep.

As of November 2001, the veteran was employed in a new 
position as a promoter for a radio station, and reported 
feeling down sometimes due to work-related stress.  The 
veteran was diagnosed at that time with bipolar disorder, 
obsessive compulsive disorder and dependant personality 
disorder.  The veteran indicated that he had social support 
from his church and that he was attempting to improve his 
social life, including dating.  

In November 2002, the veteran reported "doing well," he 
denied any depressive, manic or psychotic symptoms or 
suicidal or homicidal ideation.  He also reported sleeping 
well and maintaining his relationship with his girlfriend 
well.  It was also noted that there was no evidence of 
significant obsessive compulsive symptoms.  

A May 2003 notes indicate that the veteran was currently 
"asymptomatic."  A November 2003 note indicates that the 
veteran was "mostly in remission."  

In January 2004, he reported having good times with his 
family members during the holiday season and that he was 
maintaining his relationship with his girlfriend.  It was 
also noted that he was "mostly in remission."  In March 
2004, the veteran reported that he continued to do well, 
working part-time and attending a college course.  He also 
reported that he would probably not be visiting the clinic 
anymore.

On objective VA examination in November 2004, the veteran was 
casually dressed with somewhat restricted affect and euthymic 
mood.  His thought process was linear and goal-directed.  He 
denied hallucinations and delusions.  He reported occasional 
panic attacks approximately once per month when feeling 
stressed out.  He also reported a varying sleep pattern, but 
good appetite.  He endorsed symptoms of obsessive-compulsive 
disorder, including checking doors, alarms and the stove.

The examiner diagnosed the veteran with bipolar disorder, in 
partial remission, obsessive compulsive disorder and 
personality disorder not otherwise specified, with dependent 
and narcissistic features.  He assigned a GAF score of 55.

The examiner also noted that the veteran appeared to be doing 
reasonably well which was to a large degree, probably due to 
that fact that he was fully compliant with his treatment and 
accepted some of his limitations.  He also noted that it was 
highly likely that the veteran would continue to need 
treatment for the remainder of his life and that he would 
only be able to function in a limited matter under conditions 
of stressfulness that he could tolerate.  He also noted that 
the veteran may have been suffering from some 
neuropsychological deficits which made it difficult for him 
to interpret accurately the demands of situations that he 
would come into contact with and made it difficult for him to 
process his psychological world.

VA outpatient treatment records from 2005 to 2006 show 
indicate that the veteran's bipolar disorder, obsessive 
compulsive disorder was stable and that he continued to 
follow his prescribed medication regimen.

During his June 2006 DRO hearing, the veteran testified that 
under the sheltered and controlled environment which included 
undergoing regular therapy, taking prescribed medications and 
working very minimal hours, he was able to function.  
However, when placed under the ordinary conditions of life, 
which included full-time employment, he was not able to 
function and would fall apart.  The veteran also testified 
that he had been found totally disabled by the Social 
Security Administration due to his bipolar disorder in 1998 
and that he had not worked full-time since that time.  
Instead, he claimed that he was only working two part-time 
jobs for minimal hours per week.  In addition, the veteran 
testified that he was hospitalized between 1999 and 2000 for 
five months and that he was considered suicidal at that time.  
He also claimed to have memory problems and to experience 
swift mood changes.  He also reported obsessive compulsive 
behavior such as continuously checking the locks and doors at 
his home and continuously checking to make sure he set the 
alarm on the trucks at one of his jobs.  However, he also 
testified that his therapist had given him a method of coping 
with this obsessive compulsive behavior and it helped him get 
out of the door and to work.  The veteran also testified that 
he had minor breakdowns approximately once every two years.  
With regard to relationships, the veteran claimed that he was 
not able to have relationships because he would start getting 
depressed and that he would get depressed and start 
"spiraling down" whenever someone left him, but he also 
admitted to having some friends and a romantic relationship 
with a female at that time.  In addition, he testified that 
he had friends whom he would visit as a way of forcing 
himself to get out of the house.  The veteran admitted that 
if he forced himself, he was able to function.

A July 2006 treatment report from V. Santore, MSW and M. 
Kligfeld, MD indicates that the veteran had a difficult time 
holding a job where he had to be held to a schedule; that he 
had difficulty sleeping, with bouts of depression; and that 
he had a hard time with interpersonal skills and reading 
other people's body language, which caused him to struggle 
with anger most of the time and made it difficult for him to 
hold a job for any length of time.  The report also indicated 
that in the past, when trying to hold a full-time job, the 
veteran has ended up having to be hospitalized.

On objective VA examination in October 2006, the veteran 
reported that he was having trouble making the right 
decision.  He also reported that his mood was frequently up 
and down, with more recent experiences of depressed mood with 
sleep disturbance, including multiple midnight awakenings, 
hypersomnia at times and difficulty getting out of bed in the 
morning.  He also reported amotivation, some anhedonia, mild 
passive suicidal ideation with no intent or plan, weight gain 
due to overeating stemming from depression, periods of 
hypomania, symptoms of obsessive-compulsive disorder (which 
are irregular), including compulsive checking behaviors, 
irritability causing interpersonal difficulties at work, and 
problems managing stress on his job and in his relationships.  
The examiner noted that the veteran continued to live alone 
and had recently ended a two-year romantic relationship, but 
was dating another female.  He was also still working part-
time at a radio station and was also working part-time 
driving a bus. He reported a recent verbal confrontation with 
a co-worker, but no physical violence.  The veteran also 
reported no difficulties with activities of daily living.

On mental status examination, the examiner noted that the 
veteran was dressed in an Army fatigue jacket, Army boots, 
and that he wore multiple earrings in his right ear.  He did 
not elaborate on his answers to questions and he often had an 
odd expression on his face during the interview.  His 
responses were also very vague at times.  His mood was 
dysphoric and his affect was constricted; he reported some 
recent passive suicidal ideation with no intent or plan and 
no homicidal ideation.  His thought process was generally 
logical and goal oriented, no perceptual disturbance was 
reported, and insight and judgment were fair.  However, the 
veteran did report ongoing difficulties with his memory and 
periods of confusion.  His cognition was not formally tested 
at that time.
The examiner's diagnoses were bipolar disorder (by history), 
features of obsessive-compulsive disorder and personality 
disorder, not otherwise specified.  A GAF score of 55 was 
assigned.

The examiner also noted that the veteran's symptoms of 
depression appeared to be somewhat more severe than described 
in his previous examination, but his level of function 
appeared to be quite similar to what was described two years 
before.  The examiner also noted that the veteran's 
difficulties at that time appeared to be as likely related to 
characterological issues than to his history of bipolar 
symptoms, as his presentation of such symptoms at that time 
was somewhat atypical.

In essence, the evidence shows that the veteran's PTSD has 
been productive of symptoms that are listed in the 50 percent 
and the 70 percent levels.  The symptoms themselves, however, 
are not the determinative factor; rather, it is the resulting 
social and occupational impairment that is paramount.  After 
examining all the evidence, the Board concludes that the 
resulting social and occupational impairment is most 
consistent with the reduced reliability and productivity 
required for a 50 percent evaluation, but without either the 
deficiencies in most areas required for the 70 percent rating 
or the total occupational and social impairment required for 
the 100 percent rating.  

As discussed above, during his June 2006 hearing, the veteran 
reported that he was considered suicidal during his 
hospitalization between 1999 and 2000.  Furthermore, in his 
recent October 2006 VA examination, the veteran reported 
recent passive suicidal ideation with no intent or plan and 
denied any homicidal ideation.  However, besides the October 
2006 report, he has consistently denied any suicidal or 
homicidal ideation.  During the same examination, the veteran 
also reported a recent verbal confrontation with a co-worker, 
but no physical violence, and although irritability has been 
noted at times throughout the appeal period, it was usually 
not shown to be unprovoked, and there is no evidence of any 
violence in conjunction with impaired impulse control.  

The evidence of record also shows that the veteran has had 
problems sustaining romantic relationships, that he lives 
alone, and that he does not have many friends or associates.  
The Board finds that this is indicative of difficulty in 
establishing and maintaining effective social relationships, 
but not of an inability to establish and maintain effective 
relationships.  What's more, the veteran has also reported 
continuing to attempt to date, spending time with family 
during the holidays and spending time with friends who own 
tattoo parlors, as well as attending church functions and 
participating with church social groups.  Also, although the 
veteran has indicated in his statements that he has problems 
maintaining full-time employment without having a breakdown 
(becoming extremely depressed and losing the ability to 
function) due to stress, the evidence of record shows that he 
has been able to successfully maintain one to two part-time 
jobs at a time for a number of years without being fired and 
that he has been asked to increase his hours to a full-time 
schedule.

In determining that a rating in excess of 50 percent is not 
in order, the Board notes that the veteran has not 
demonstrated illogical, obscure, or irrelevant speech; an 
inability to function independently, appropriately and 
effectively or spatial disorientation.  Furthermore, at the 
time of his most recent examination in October 2006, the 
examiner noted that the veteran was dressed in Army fatigues 
and boots and that he wore earrings in his right ear.  
However, there is no evidence in the record of neglect of 
personal appearance or hygiene, and he has not exhibited 
deficiencies in judgment or thinking.  

Although the veteran has consistently reported obsessive 
compulsive behavior such as compulsive checking behavior 
(checking locks, alarms, doors and the stove at home and 
work); this behavior has not been shown to interfere with 
routine activities.  In fact, during his June 2006 hearing, 
the veteran testified that his counselor had helped develop a 
method to deal with this behavior and that by following it, 
he was able to get out of the house and to work on a regular 
basis.  

However, never during the appeal period has he reported or 
demonstrated near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively.  

In addition, although the evidence shows that in November 
2004, the veteran reported occasional panic attacks once per 
month when feeling stressed out, and that he has suffered 
from depression throughout the initial rating period, the 
evidence also shows that he has been able to live and 
function independently.

The Board also notes that throughout the initial rating 
period, the veteran has received GAF scores indicative of 
moderate impairment.  In this regard, the Board notes that 
although prior to him filing his claim for compensation in 
March 2001, the veteran was assigned GAF scores as low as 30, 
on VA examination in November 2004 and October 2006, he was 
assigned GAF scores of 55.

The Board concludes that the evidence does not support 
assignment of a rating higher than 50 percent for bipolar 
disorder, obsessive compulsive disorder for any portion of 
the period in question.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in February 2004 and March 2006, the 
veteran was provided with the notice required by section 
5103(a).  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  The 
veteran was given the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in the March 2006 letter.  

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.



ORDER

A rating in excess of 50 percent for bipolar 
disorder/obsessive-compulsive disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


